         Case 1:20-cv-12020-DPW Document 1 Filed 11/10/20 Page 1 of 13




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


                                                )
OSMAN ALEXANDER CASTRO,                         )
     Plaintiff                                  )
  v.                                            )
                                                )                          C.A. No.
CHAD WOLF, Acting Secretary, U.S. Department of )
Homeland Security; U.S. DEPARTMENT OF HOMELAND )
SECURITY; U.S. CITIZENSHIP AND IMMIGRATION )
SERVICES, and MICHAEL J. McCLEARY, Field Office )
Director, USCIS Boston Field Office.            )
      Defendants.                               )
                                                )


   PLANTIFFS’ ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT AND
     INJUNCTIVE RELIEF AND REVIEW OF AGENCY ACTION UNDER THE
                   ADMINISTRATIVE PROCEDURE ACT

       This action is brought by the Plaintiff, Osman Alexander Castro, against the

Defendants to seek review of a January 21, 2020 decision of the U.S. Citizenship and

Immigration Services improperly closing the Plaintiff’s application to adjust status. The Plaintiff

seeks a declaratory judgment declaring: the decision of the Defendants dated January 21, 2020

to administratively close the Plaintiff’s application to adjust status unlawful; reversing the

January 21, 2020 decision to close the Plaintiff’s application; ordering the Defendants to reopen

the Plaintiff’s application to adjust status and accept jurisdiction over the application; ordering

the Defendants to adjudicate and approve the Plaintiff’s application to adjust status immediately;

and granting the Plaintiff lawful permanent residence and striking the Defendants January 21,

2020 decision as unlawful and in violation of the Immigration and Nationality Act and

associated regulations and the Administrative Procedure Act. The Plaintiff also seeks injunctive

relief against the Defendants to prevent them from taking further action on the Plaintiff’s case

other than issuing the corrected decision requested herein. The Plaintiff seeks action on this

petition on an emergency basis due to circumstances set forth in this complaint.
         Case 1:20-cv-12020-DPW Document 1 Filed 11/10/20 Page 2 of 13



                                            PARTIES

1.     The Plaintiff, Osman Alexander Castro, is a native and citizen of Honduras. The

Plaintiff resides in Chelsea, Massachusetts with his United States citizen wife. Mr. Castro also

has two United States citizen children: Joshua Alexander Castro, 25 years-old and Ashley Judith

Castro, 19 years-old. Both children were born in the United States.

2.     The Defendant, Chad Wolf, is being sued in his official capacity as the Acting Secretary

of the Department of Homeland Security. In this capacity, he is charged with the administration

and enforcement of the immigration laws, pursuant to 8 U.S.C., §1103, and he possesses

extensive discretionary powers to grant certain relief to non-U.S. Citizens. More specifically,

the Secretary of the Department of Homeland Security is responsible for the adjudication of visa

petitions, applications to adjust status, and various other immigration applications pursuant to §§

204, 245, et. seq. of the Immigration and Nationality Act (“INA”), 8 U.S.C. § 1154, 8 U.S.C.

§1255, et. seq. The U.S. Citizenship and Immigration Services is an agency within the

Department of Homeland Security to whom the Secretary’s authority has in part been delegated,

and is subject to the Secretary’s supervision.

3.     The Defendants, Department of Homeland Security (hereinafter “DHS”) and the

U.S. Citizenship and Immigration Services (hereinafter “USCIS”) are the agencies

responsible for enforcing the INA and for adjudicating and properly acting on the Plaintiff’s

application to adjust status.

4.     The Defendant, U.S. Citizenship and Immigration Services, includes the Boston Field

Office. The Defendant, Michael McCleary, is the Director of the Boston Field Office which is

the place where the Plaintiff was interviewed in connection with his application to adjust status
         Case 1:20-cv-12020-DPW Document 1 Filed 11/10/20 Page 3 of 13




and is the office that erroneously closed the Plaintiff’s application. The Boston Field Office is

located at the JFK Federal Building, 15 New Sudbury Street, Boston, MA 02203.



                                            JURISDICTION

5.     Jurisdiction in this case is proper under the Immigration and Nationality Act (INA), 8

U.S.C. § 1101 et seq.; 28 U.S.C. §§ 1331 and 1361; the Administrative Procedures Act (APA), 5

U.S.C. § 701 et seq.; and 28 U.S.C. § 2201 et seq. Relief is requested pursuant to said statutes.

There is an actual and justiciable controversy between the parties and the Plaintiff seeks

declaratory and injunctive relief in this action.



                                               VENUE

6.     Venue is proper in this court pursuant to 28 U.S.C. § 1391(e), in that this is an action

against officers and agencies of the United States in their official capacities, brought in the

District where the Defendants conduct business and where a substantial part of the events or

omissions giving rise to the Plaintiff’s claims occurred. More specifically, the Plaintiff resides in

Massachusetts, the Plaintiff was interviewed at the USCIS Boston Field Office, and the

Plaintiff’s application to adjust status that is in dispute was improperly closed by the USCIS

Boston Field Office which has jurisdiction over applications to adjust status filed by

Massachusetts residents who live in the Boston, MA area.



                                 EXHAUSTION OF REMEDIES

7.     The March 26, 2020 decision by the Defendant USCIS to administratively close the

Plaintiff’s application to adjust status constitutes a final agency action under the APA, 5 U.S.C. §

701 et seq. Neither the INA nor DHS regulations at 8 C.F.R. § 103.3(a) require an administrative

appeal of the denial. Accordingly, the Plaintiff has no administrative remedies to exhaust.
           Case 1:20-cv-12020-DPW Document 1 Filed 11/10/20 Page 4 of 13



 Moreover, exhaustion of any available administrative remedies will be meaningless and ineffective

 given the issues in this case and this lawsuit is the Plaintiff’s only legal means to rectify the situation.

 The Plaintiff has no other viable remedy or legal avenue to pursue in connection with this issue

 other than this action.



                            FACTUAL AND LEGAL ALLEGATIONS


                                 The Plaintiff’s Immigration History.

8.    The Plaintiff first entered the United States sometime in 1991 or 1992 without inspection. At

the time of his initial entry, he did not possess any valid documents. On September 15, 1993, Mr.

Castro was ordered deported to Honduras after coming in contact with what was then Immigration

and Naturalization Service (“INS”) officers. He was later physically sent to Honduras thus

executing the order of deportation. This is an important point because once the order of

deportation has been executed and his deportation has been effectuated, he is no longer in

deportation proceedings and, it would follow, the deportation proceedings cannot be reopened.

9.   After spending some time in Honduras, Mr. Castro returned to the United States sometime in

November of 1996. On January 5, 1999 President Clinton designated Honduras as a recipient of

Temporary Protected States (“TPS”) as a result of the devastation brought on to that country by

hurricane Mitch. Mr. Castro quickly registered for TPS and has remained on TPS ever since.

In addition to obtaining TPS, the Plaintiff was granted employment authorization which permitted

him to live and work in the United States legally. From 1999 until present, the TPS program for

citizens of Honduras was renewed and the Plaintiff renewed his TPS and his employment

authorization as required by the program. He is currently in valid TPS status through January 4,

2021 due to pending litigation against the Trump administration which tried to terminate such

program.

10. Effective September 9, 2019, the Trump Administration, purposely and with the intent to
          Case 1:20-cv-12020-DPW Document 1 Filed 11/10/20 Page 5 of 13



harm and deport citizens of Honduras from the United States, terminated TPS for citizens of that

country. By virtue of a preliminary injunction in the case, Ramos, et al. v. Nielson, et al., No. 18-

cv-01554 (N.D. Cal. October 3, 2018), the Trump administration was prevented from enforcing

its termination of TPS for citizens of Honduras and several other countries. Solely as a result of

the injunction in Ramos, TPS for citizens of Honduras has been extended through January 4,

2021. However, the future of TPS for citizens of El Salvador, and citizens of many other

countries, remains entirely uncertain. In fact, given the Trump administration’s propensity for

curtailing immigration and terminating immigration related programs initiated under previous

administrations, the Plaintiff anticipates that his TPS status will terminate thereby leaving him

subject to removal proceedings where he is not eligible to apply for adjustment of status.



                The Plaintiff’s personal history and application to adjust status.


11. The Plaintiff was born in 1976 in Honduras. The Plaintiff is married to a United States

citizen born and raised in the United States. He also has two adult children from a previous

relationship. Both children were born and raised in the United States.

12. As an individual with TPS the Plaintiff is eligible to apply for permission to depart and re

enter the United States, through a process commonly called “advance parole.” Upon approval

of an application for advance parole, the applicant receives an advance parole document that

permits him/her to travel outside the United States and re-enter the country legally. Upon entry to

the United States after foreign travel, the TPS holder is “paroled” into the United States by virtue

of the advance parole document issued by the USCIS. However, TPS holders cannot travel

outside the United States and legally re-enter the country without an approved advance parole

document. That is to say that even though a person may be in valid TPS status, that status in and

of itself does not permit the individual to leave the United States and legally re-enter the country.

It is only by virtue of the advance parole document that a person with TPS will be permitted to
          Case 1:20-cv-12020-DPW Document 1 Filed 11/10/20 Page 6 of 13



legally re-enter the United States after foreign travel. Upon entry to this country with advance

parole the TPS holder is issued Form I-94 by U.S. Customs and Border Protection (CBP) which

 is stamped “Paroled.” The authority to parole non-citizens into the United States and the

 meaning of the term “parole” are defined by statute.

        “The Attorney General may, except as provided in subparagraph (B) or in
        section 1184(f) of this title, in his discretion parole into the United States
        temporarily under such conditions as he may prescribe only on a case-by-
        case basis for urgent humanitarian reasons or significant public benefit any
        alien applying for admission to the United States, but such parole of such
        alien shall not be regarded as an admission of the alien and when the
        purposes of such parole shall, in the opinion of the Attorney General, have
        been served the alien shall forthwith return or be returned to the custody
        from which he was paroled and thereafter his case shall continue to be
        dealt with in the same manner as that of any other applicant for admission
        to the United States.”

 INA § 212(d)(5)(A).


13. In July of 2017, the Plaintiff applied for and was granted advance parole so that he could

travel outside the United States and legally re-enter the country. Upon approval of his application

for advance parole, the USCIS issued a document entitled, “I-512L, Authorization for Parole of

an Alien Into the United States.” On December 17, 2017, after a brief trip outside the United

States, the Plaintiff was paroled into the country when he returned from his trip. Upon his arrival

to the United States in Dallas, TX a CBP Officer stamped the Plaintiff’s Form I-512L and also

issued him Form I-94 which paroled the Plaintiff into this country for a period of one year.

(Copies of the Plaintiff’s Form I-512L, pages from his Passport and his Form I-94 are attached

hereto as Exhibit A). The Plaintiff has continued to reside in this country in valid TPS status

subsequent to his last entry as a parolee in 2017.

14. In January 2018, the Plaintiff’s U.S. Citizen wife filed a visa petition for him on Form

I-130 and he concurrently filed Form I-485, Application to Adjust Status. On September 13,

2018, the Plaintiff and his wife, together with their attorney, attended an interview at the

Defendant USCIS Boston Field Office in connection with the visa petition and the application to
              Case 1:20-cv-12020-DPW Document 1 Filed 11/10/20 Page 7 of 13



adjust status. At the time the Plaintiff filed his application to adjust status and for many years

prior to then, the USCIS routinely approved cases similar to the Plaintiff’s based on the fact that

as a parolee he is an “arriving alien” and the USCIS has jurisdiction over applications to adjust

status filed by “arriving aliens.” However, rather than issue a decision on his case, the USCIS

held onto the case and failed to adjudicate the Plaintiff’s application. On several occasions

subsequent to the interview, counsel for the Plaintiff made written inquiry to the Defendant,

USCIS Boston Field Office, in an effort to obtain adjudication of the pending I-485. Despite

considerable efforts by the Plaintiff to have his application adjudicated, the USCIS refused to

respond to the inquiries and failed to adjudicate his application. Rather, the USCIS purposely,

and with the intent to damage the Plaintiff, waited until July 2, 2019 to render an adverse decision

on the Plaintiff’s application.

15. By decision dated March 26, 2020, the USCIS notified the Plaintiff that it had

administratively closed his application to adjust status based on the determination that it does

not have jurisdiction to adjudicate the application, erroneously concluding that the Plaintiff is

not an “arriving alien” despite the fact that he was paroled into the United States and alleging

that they do not have jurisdiction because of the prior order of deportation. (A copy of the

Notice of Administrative Closure is attached hereto as Exhibit B). Moreover, the decision is a

final decision on the Plaintiff’s application and has the same effect as a denial of the

application. Based on the erroneous decision by the USCIS the Plaintiff is now unable to adjust

his status.

                    The Immigration and Nationality Act and Arriving Aliens.

16. Pursuant to INA § 245(a) non-citizens who were “inspected and admitted or paroled” into

the United States and for whom an immigrant visa is immediately available at the time an

application to adjust status is filed may apply for residence in the United States. Applications to

adjust status filed pursuant to INA § 245(a) are filed with and adjudicated by the USCIS. 8 CFR

 § 245.2(a). When a non-citizen, who is not defined by law as an “arriving alien,” is referred to
          Case 1:20-cv-12020-DPW Document 1 Filed 11/10/20 Page 8 of 13



 the Immigration Court for removal proceedings, jurisdiction over an application to adjust status

 vests with the Immigration Court. 8 CFR § 1245.2(a)(1). However, subject to one very specific

 and limited exception not applicable to this case, the USCIS has exclusive jurisdiction over

 applications to adjust status filed by “arriving aliens.” 8 CFR § 1245.2(a)(2). The “arriving

 alien” regulation was created by the USCIS and the Executive Office for Immigration Review

 (EOIR) after the agencies decided numerous cases where parolees in removal proceedings were

 being prevented from adjusting their status based on a false interpretation of the INA by the

 government. See Succar v. Ashcroft, 394 F.3d 8 (1st Cir. 2005); Zheng v. Gonzales, 422 F.3d 98

 (3rd Cir. 2005); Bona v. Gonzales, 425 F.3d 663 (9th Cir. 2005); 71 Fed. Reg. No. 92, 27587

 (May 12, 2006). In creating the current regulation, the agencies recognized that “arriving aliens”

 are entitled to seek adjustment of status under INA § 245(a) and that the USCIS would have

 exclusive jurisdiction over the initial application if properly filed by an eligible applicant. See 71

 Fed. Reg. No. 92, pp. 27585-27592 (May 12, 2006.).

17. An “arriving alien” is defined as:

        An applicant for admission coming or attempting to come into the United
        States at a port-of-entry, or an alien seeking transit through the United
        States at a port-of-entry, or an alien interdicted in international or United
        States waters and brought into the United States by any means, whether or
        not to a designed port-of-entry, and regardless of the means of transport.
        An arriving alien remains an arriving alien even if paroled pursuant to
        section 212(d)(5) of the Act, and even after such parole is terminated or
        revoked.

 8 C.F.R. §§ 1.2 and 1001.1(q). Parolees by definition are “arriving aliens” because at a port-of-

 entry they are permitted to physically enter the United States, but they are not “admitted.”

 “[S]uch parole of such alien shall not be regarded as an admission of the alien.” INA §

 212(d)(5)(A). Moreover, BIA case law clearly states that parolees are “arriving aliens.” See In Re

 Oseiwusu, 22 I&N Dec. 19, 19-20 (BIA 1998)(“The respondent was paroled into the United

 States upon his arrival pursuant to a grant of advance parole…[G]iven the fact that the

 Respondent was paroled into the United States, he falls within the definition of an ‘arriving
              Case 1:20-cv-12020-DPW Document 1 Filed 11/10/20 Page 9 of 13



 alien.’”).

18. That the Plaintiff was paroled into the United States upon his last entry on December 17,

2017 is irrefutable. Nevertheless, in its decision to administratively close the Plaintiff’s

application to adjust status, the USCIS states, “On September 15, 1993 an Immigration Judge

ordered you deported under A 072 017 344. See 8 CFR section 245.1 (c)(8)(ii). USCIS also

determined that you are not an arriving alien under A 072 017 344 because on or around

October 24, 1992 you entered the United States without inspection.” It continues, “Since you

are subject of a deportation order, and you are not an ‘arriving alien’ under A 072 017 344,

only EOIR has jurisdiction to grant or deny your Form I-485 based on the merits. Because

USCIS does not have jurisdiction, your Form I-485 is administratively closed; however, this

does not prevent you from seeking adjustment before EOIR. 8 CFR 245.2 (a)(1) and 1245.2

(a)(1).” After completely misconstruing the law, the USCIS decision goes on to say, “You

must move EOIR to reopen the proceedings in order for you to apply for adjustment of status.

If the removal proceedings are terminated without adjudication by EOIR on your adjustment

application, you may submit to this office a copy of the termination order and a written

request for USCIS to reopen your Form I-485.” See Exhibit B.

19. The USCIS decision that it lacks jurisdiction over the Plaintiff’s application to adjust status is

a complete fallacy and was made with complete disregard to the law and the basic facts of the

Plaintiff’s case. The USCIS’s attempt to re-define the definition of an “arriving alien” completely

disregards the plain language of the statute and ignores the basic facts of this case. Regardless of

the fact that there was a deportation order from 1993, the Plaintiff is an “arriving alien” and the

USCIS has jurisdiction over his application to adjust status. The decision of the USCIS to

administratively close the Plaintiff’s application to adjust status based on lack of jurisdiction is

arbitrary, capricious and an abuse of discretion.

20. Additionally, the Plaintiff’s order of deportation was executed when he was physically sent to

Honduras. That was the end of the deportation case. There is nothing to reopen because the case
          Case 1:20-cv-12020-DPW Document 1 Filed 11/10/20 Page 10 of 13



is no longer active and EOIR no longer has jurisdiction over a case it completed 27 years ago.

21. The USCIS decision to administratively close the Plaintiff’s application to adjust status

was done with the specific intent to damage the Plaintiff and his family both emotionally and

financially. The USCIS decision is without legal authority and is a complete departure from

practice before the agency which has existed for many years. The issue of whether a parolee is an

“arriving alien” has never been disputed by the USCIS until recently. This abrupt, unannounced

change in USCIS policy is based on legally inaccurate reasoning in complete disregard for the

plain language of the statute, and is arbitrary and capricious. Moreover, the legally flawed change

in USCIS policy is yet another policy change by the current administration made without legal

authority and with the specific and deliberate intent to damage immigrants and eviscerate the

current immigration system in this country without an act of Congress.

22. As a direct result of the decision by the Defendant, USCIS, to administratively close the

Plaintiff’s application to adjust status for lack of jurisdiction, the Plaintiff has been financially

and emotionally damaged. Because he is an “arriving alien” and does not fall within the specific

exception to EOIR jurisdiction over adjustment applications filed by “arriving aliens” in 8 CFR §

1245.2(a)(2), the Plaintiff cannot adjust his status before the U.S. Immigration Court. Therefore,

the decision by the USCIS has left the Plaintiff without any possible way to adjust his status

which has caused the Plaintiff and his family irreparable harm.

                                             COUNT ONE

              Violation of the Administrative Procedure Act 5 U.S.C. § 701, et seq.

23. The Plaintiff repeats and re-alleges the allegations in paragraphs 1-22 above and

incorporates them herein by reference.

24. The Defendants improper closure of the Plaintiff’s application to adjust status is an

agency action and is reviewable under the Administrative Procedure Act.

25. A reviewing court shall “hold unlawful and set aside agency action . . . found to be—

arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C. §
          Case 1:20-cv-12020-DPW Document 1 Filed 11/10/20 Page 11 of 13



706(2)(A). The Defendant, USCIS erroneously closed the Plaintiff’s application to adjust status

based on a legally inaccurate determination that he is not an “arriving alien” and that it does not

have jurisdiction over his application to adjust status.

26. The Defendant, USCIS failed to properly consider and interpret all evidence, misread the INA

and the associated regulations and created an interpretation of the law entirely inconsistent with

applicable statutes, regulations, case law, and previous agency interpretation of the relevant

statutes and regulations. Moreover, the decision by the USCIS breaks with policy and procedure

followed by the USCIS subsequent to May, 2006, when 8 CFR § 1245.2 was enacted. In so

doing, the Defendant violated its duty to properly adjudicate the Plaintiff’s application to adjust

status.

27. The Defendant, USCIS’s, decision to administratively close the Plaintiff’s application to

adjust status is arbitrary and capricious. Under 5 U.S.C. §§ 702 and 704, the Plaintiff has

suffered a “legal wrong” and has been “adversely affected or aggrieved” by agency action for

which there is no adequate remedy at law.

28. The damage to the Plaintiff is irreparable. This lawsuit presents the only viable solution to

the Plaintiff’s problem. The Plaintiff seeks preliminary injunctive relief to prevent further

action by the Defendants on this case until such time as the court can rule on the merits of the

Plaintiff’s claim.

29. As a direct result of the Defendant’s, USCIS, decision the Plaintiff and his family have

suffered severe emotional and financial harm. To the extent relief as requested in this Complaint

is not granted the harm to the Plaintiff is irreparable. The Plaintiff is entitled to a declaratory

judgment ordering the Defendant, USCIS, to accept jurisdiction over his application to adjust

status, reopen the case, and to adjudicate the application. The Plaintiff requires this approval

immediately to ensure that he remains in the United States with his family.

30. The Defendants, in violation of the Administrative Procedures Act, 5 U.S.C. § 701 et seq.,
          Case 1:20-cv-12020-DPW Document 1 Filed 11/10/20 Page 12 of 13



have unlawfully and unreasonably closed the Plaintiff’s application to adjust status, leaving him

no recourse to obtain lawful permanent residence. The Defendants have failed to properly carry

out the adjudicative functions delegated to them by law with regard to the Plaintiff’s case. The

Plaintiff is entitled to have the USCIS adjudicate his application to adjust status and now seeks a

Court order requiring the Defendants, USCIS and Michael McCleary, to accept jurisdiction of the

application and adjudicate it. The Plaintiff also requests a declaratory judgment confirming that

his application was improperly closed and further seeks preliminary injunctive relief to prevent

the Defendants from taking any adverse action on this case inconsistent with the approval of the

Plaintiff’s application to adjust status.

                                      PRAYERS FOR RELIEF

       WHEREFORE the Plaintiff respectfully prays that this honorable Court enter an order:

 (a)   accepting jurisdiction over this matter;

 (b)   temporarily restraining and enjoining the Defendants from taking any action against the
       Plaintiff inconsistent with reopening his application to adjust status and accepting
       jurisdiction over the application;

 (c)   declaring that the Defendants decision to administratively close the Plaintiff’s application
       to adjust status was arbitrary, capricious, and unlawful and ordering the Defendants to
       accept jurisdiction over his application and adjudicate the application in accordance with
       the Immigration and Nationality Act;

 (d)   requiring Defendants to reopen the Plaintiff’s application to adjust status and to provide the
       Plaintiff with evidence that his application is pending with the Defendants and ordering the
       Defendants to adjudicate the application immediately upon entry of a final order in this
       case against all Defendants;

 (e)   award the Plaintiff all costs and reasonable attorney’s fees associated with this matter;
       and

 (f)   granting such other relief at law and in equity as justice may require.
       Case 1:20-cv-12020-DPW Document 1 Filed 11/10/20 Page 13 of 13



Respectfully submitted,
Osman Alexander Castro
By his attorney,


/s/ Carlos E. Estrada
Carlos E. Estrada, Esq.
(BBO #630285)
480 William F. McClellan Hwy.
Suite 203C
East Boston, MA 02128
(617) 357-0400
carlos@attorneyestrada.com
